Carr, J.:
This is an appeal from an order that denied the relator’s motion for a writ of prohibition against the Court of Special Sessions in the borough of Brooklyn. The order contains no recital whether the motion was denied on the ground of discretion or as a matter of law. An information was filed against the relator before a city magistrate in the borough of Brooklyn, containing a charge of a violation of the provisions of the Sanitary Code of the city of New York. Section 1112 of the Greater New York charter (Laws of 1901, chap. 466, asamd. by Laws of 1904, chap. 628) provides that a violation of the provisions of the Sanitary Code constitutes a misdemeanor. A *106summons was issued by a city magistrate, directed to the relator, who appeared by counsel, and an examination was had at which the department of health of the city of New York was likewise represented by counsel. The city magistrate found that a crime had been committed and that there was sufficient cause to believe that the relator was guilty thereof, and ordered that it be held to answer therefor. This order and the information, deposition and other papers were transmitted to the Court of Special Sessions in the borough of Brooklyn. Section 95 of chapter 659 of the Laws of 1910, known as the Inferior Criminal Courts Act of the City of New York, which relates to "inferior .courts of criminal jurisdiction of the city of New York, regulates the procedure before a city magistrate upon a complaint for a violation of the Sanitary Code. The relator appeared by counsel before the Court of Special Sessions at the time appointed for the making of its plea to the charge before said court before-trial. It attacked the jurisdiction of the Court of Special Sessions to try the charge against it on the ground that it was a corporation, and that a charge of crime against a corporation could be tried only after indictment by the grand jury and not summarily. Chapter 9 of title 12 of part 4 of the Code of Criminal Procedure, beginning with section 615, provides the procedure for the investigation of criminal charges against corporations and for their indictment. If this chapter now applies to the city of New York in relation to the prosecution of corporations for misdemeanors, then the Court of Special Sessions had no jurisdiction in the matter unless the grand jury refused to indict. However, by chapter 659 of the Laws of 1910, as aforesaid, particularly by section 31 thereof, the Court of Special Sessions in the city of New York is given in the first instance “exclusive jurisdiction to hear and determine all charges of misdemeanor committed within the city of New York, except charges of libel.” That section.(as amd. by Laws of 1911, chap. 516), however, provides that said court may become divested of its jurisdiction to try said charges under certain circumstances, among which are as follows: If before the commencement of the trial of any person accused of a misdemeanor the grand jury shall present an indictment against the same person for the same offense, or if before the commencement *107of any such trial the proceeding is directed tó be prosecuted by indictment by order of a Supreme Court justice or a judge of the County Court. The question involved on this appeal narrows itself down to this proposition: Is the exclusive jurisdiction of the Court of Special Sessions to try charges of misdemeanor committed within the city of New York limited to a case where the person committing such misdemeanor was a natural person and not a corporation ? Section 37 of the General Construction Law (Consol. Laws, chap. 22; Laws of 1909, chap. 27) provides that the term “person,” wherever used in the statute, includes a corporation or-joint stock association. If the act of 1910 stood alone, there could be no reasonable question but that the Court of Special Sessions in the city of New York had exclusive jurisdiction of misdemeanor committed by a corporation. The further question involved is: Do the provisions of the Code of Criminal Procedure above cited still apply, or does the statute of 1910 supersede as to charges of misdemeanor all the relative provisions of the Code of Criminal Procedure ? We think it does, according to rules of statutory construction so well settled as to require no present discussion.
The order appealed from should be affirmed, with ten dollars costs and disbursements, as a matter of law.
Jenks, P. J., Burr, Stapleton and Putnam, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements, as a matter of law.